Exhibit 10.2

REVOLVING CREDIT PROMISSORY NOTE

 

$ 3,000,000.00    January 30, 2008

For value received, the undersigned, DPAC TECHNOLOGIES CORP., a California
corporation, and QUATECH, INC. an Ohio corporation (collectively, the
“Borrowers”), jointly and severally, promise to pay to the order of FIFTH THIRD
BANK, Cleveland, Ohio, (the “Bank”), its successor and assigns, at the office
set forth in the Loan Agreement (as defined below), on the date or dates and in
the manner specified in ARTICLE II. of the Loan Agreement, the lesser of Three
Million Dollars ($ 3,000,000.00) or the aggregate principal amount of the
Revolver Advances as shown on any ledger or other record of the Bank, which
shall be rebuttably presumptive evidence of the principal amount owing and
unpaid on this Note.

The Borrowers promise, jointly and severally, to pay to the order of the Bank
interest on the unpaid principal amount of each Revolver Advance Loan made
pursuant to the Loan Agreement from the date of such Loan until such principal
amount is paid in full at such interest rate(s) and at such times as are
specified in ARTICLE II. of the Loan Agreement.

This Note is the Revolving Credit Promissory Note referred to in, and is
entitled to the benefits of, Section 2.1. of the Credit Agreement by and between
the Bank and the Borrowers dated January 30, 2008, as the same may be hereafter
amended from time to time (the “Loan Agreement”). This Note may be declared
forthwith due and payable in the manner and with the effect provided in the Loan
Agreement, which contains provisions for acceleration of the maturity hereof
upon the happening of any Event of Default and also for prepayment on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

Each defined term used in this Note shall have the meaning ascribed thereto in
the Loan Agreement.

Each Borrower expressly waives presentment, demand, protest, and notice of
dishonor.

Each Borrower authorizes any attorney-at-law to appear in any court of record in
the State of Ohio or any other state or territory in the United States after
this Note becomes due, whether by lapse of time or acceleration, waive the
issuance and service of process, admit the maturity of this Note, confess
judgment against the Borrower in favor of any holder of this Note for the amount
then appearing due hereon together with interest thereon and costs of suit, and
thereupon release all errors and waive all rights of appeal and stay of
execution. The foregoing warrant of attorney shall survive any judgment, and if
any judgment be vacated for any reason, the holder hereof nevertheless may
thereafter use the foregoing warrant of attorney to obtain any additional
judgment or judgments against each such Borrower. Each Borrower agrees that the
holder’s attorney may confess judgment pursuant to the foregoing warrant of
attorney. Each Borrower further agrees that the attorney confessing judgment
pursuant to the foregoing warrant of attorney may receive a legal fee or other
compensation from the holder.

The Borrowers acknowledges that this Note was signed in Summit County, in the
State of Ohio.

FOR THE PURPOSES OF THE BELOW NOTICE, “YOU” AND “YOUR” MEANS THE BORROWER AND
EACH OF THEM AND “HIS” AND “CREDITOR” MEANS THE BANK.

WARNING - BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

 

DPAC TECHNOLOGIES CORP.     QUATECH, INC. By:  

/s/ Steven D. Runkel

    By:  

/s/ Steven D. Runkel

  Steve Runkel, Chief Executive Officer       Steve Runkel, Chief Executive
Officer